                       Case 1:19-cv-02097-KPF Document 4 Filed 03/07/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                    Southern District
                                                    __________        of New
                                                                District      York
                                                                          of __________

  MICHELLE LUGONES, TRICIA RIZZI, MARCUS                                  )
SIEZING, and CLAUDIA VASALLO, individually, and                           )
          on behalf of a proposed class,                                  )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                            Civil Action No. 19-cv-2097
                                                                          )
      PETE AND GERRY'S ORGANICS, LLC and                                  )
          NELLIE'S FREE RANGE EGGS,                                       )
                                                                          )
                                                                          )
                           Defendant(s)                                   )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Pete and Gerry's Organics, LLC
                                           Nellie's Free Range Eggs
                                           140 Buffum Road
                                           Monroe,NH 03771




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jeanne M. Christensen
                                           Wigdor LLP
                                           85 Fifth Avenue, Fifth Floor
                                           New York, New York 10003



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:             03/07/2 19                                                                       /s/ D. Howie
                                                                                           Signature of Clerk or Deputy Clerk
